Citation Nr: 0534113	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the RO that denied a 
disability rating in excess of 10 percent for pes planus.

In November 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's bilateral pes planus is manifested primarily by 
complaints of bilateral foot pain, tenderness of plantar 
surfaces bilaterally, slightly depressed arches, and 
bilateral heel pain; these symptoms produce functional 
impairment comparable to moderate bilateral pes planus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the October 2003 statement of the case (SOC), and the 
February 2003 and June 2003 letters, VA notified the veteran 
of the legal criteria governing the claim (to include the 
applicable rating criteria), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim for a disability rating in excess of 
10 percent for pes planus.  Thus, the Board finds that the 
veteran has received required notice of the information and 
evidence needed to substantiate the claim.

VA's February 2003 and June 2003 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that the veteran 
provide the names and addresses of medical providers, the 
time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.

The June 2003 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Court has also held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and obtained 
copies, as well, of outpatient treatment records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  The veteran 
has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Recent medical evidence includes x-rays of both feet, taken 
in April 2003, which show a slight loss of longitudinal arch.

During an April 2003 VA examination, the veteran reported 
that he had flare-ups of foot pain with prolonged standing 
and walking.  The veteran denied any incapacitating episodes; 
he did not have any associated symptoms related to his foot 
problems, and he used no assistive devices.  

Examination revealed no evidence of lateral deviation of the 
heel cords.  The longitudinal arches of both feet were 
slightly depressed.  There was no sensory deficit of the 
forefoot.  There was pain on palpation of the plantar aspect 
of both heels, and pain in the heels on passive manipulation 
of the forefoot, right greater than left.  The veteran was 
unable to heel walk on either foot due to the heel pain.  The 
examiner diagnosed bilateral plantar fasciitis.

The April 2003 examiner also commented that the examination 
was conducted during a period of quiescent symptoms, and that 
during flare-ups, which occurred with varying frequency, the 
physical findings could be significantly different.  The 
veteran did not exhibit any weakened movements, excess 
fatigability, or loss of coordination.

In July 2003, the veteran presented to a VA hospital 
Emergency Room with complaints of bilateral foot pain.  
Examination of the veteran's feet at that time revealed no 
evidence of deformities, with no redness and no warmth.  The 
veteran was instructed to apply ice to his feet several times 
daily, and to begin physical therapy.

Physical therapy progress notes in August 2003 include an 
assessment of bilateral plantar fasciitis from 60-year 
history of fallen arches.  Records reflect that the veteran 
may benefit from arch supports, but had agreed first to try 
physical therapy for one to two months.  The veteran 
tolerated the session with minor exacerbations that resolved, 
and improved pain on the left foot.

In October 2003, the veteran reported that his feet swelled, 
and that he had pain up his leg.  He could not stand for too 
long on his feet, and his feet hurt when he walked.  The 
veteran was unable to continue with physical therapy because 
it caused too much pain.  He was given arch supports, and his 
feet still hurt.

The veteran's bilateral pes planus is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for flatfeet.

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes that, while the veteran's claims file was not 
available at the time of the April 2003 VA examination, the 
medical evidence then consisted of a July 1989 VA examination 
and prior treatment records.  Those medical records are of 
minimal probative value in regard to the veteran's current 
claim for an increased disability evaluation.

In this case, the recent medical evidence shows that the 
veteran experienced no more than moderate bilateral pes 
planus.  While there is significant tenderness on palpation 
bilaterally of plantar surfaces, there is no evidence 
revealing bone deformities in either foot.  See 38 C.F.R. 
§ 4.57.   Nor is there objective evidence of swelling, 
characteristic callosities, or inward bowing of the tendo 
Achilles to warrant any increased evaluation under Diagnostic 
Code 5276.

As regards functional loss due to pain and other factors, the 
Board notes that at least some of the veteran's pain and 
other symptoms are likely attributable to a condition that 
is, possibly, medically related to pes planus-i.e., plantar 
fasciitis-but for which service connection has not 
specifically been granted.  Symptoms attributable to 
nonservice-connected disabilities generally may not be 
considered in evaluating the service-connected disability 
under consideration.  See 38 C.F.R. § 4.14.  However, in a 
case such as this, in which, given the nature of the 
symptoms, there is likely some overlap, and no physician has 
indicated that it is possible to separate the symptoms and 
effects of other disabilities affecting the veteran's feet, 
the Board has, consistent with the reasonable doubt doctrine, 
attributed the vast majority of the veteran's symptoms to the 
service-connected pes planus.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 183 (1998).  

Arguably, functional loss due to pain is contemplated in the 
schedular criteria; hence, pain alone cannot provide a basis 
for a higher evaluation.  In this regard, the Board notes 
that the veteran is unable to heel walk on either foot, due 
to heel pain.  The April 2003 VA examiner also noted that 
these physical findings could be significantly altered during 
flare-ups, which vary in frequency.  The Board has considered 
each of these findings as contributing to the veteran's 
bilateral pes planus and as resulting in moderate functional 
loss due to impaired ability to walk.   See 38 C.F.R. §§ 4.40 
and 4.45.  In effect, the 10 percent rating currently 
assigned adequately compensates the veteran for any 
functional loss due to such pain, in the absence of bone 
deformities.  Under these circumstances, the Board finds no 
basis for assignment of an increased evaluation under 
Diagnostic Code 5276.

Additionally, the Board finds that there is no showing that 
the veteran's bilateral pes planus has resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the October 
2003 SOC).  In this regard, the Board notes that the veteran 
is currently retired from working; hence, there is no 
interference with employment.  Moreover, the disability has 
not warranted frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for referral for 
consideration of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The most recent competent evidence contains no findings 
suggesting that the veteran's disability approximates the 
criteria for an evaluation in excess of 10 percent.  
Accordingly, the claim for an increased disability rating for 
pes planus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.
							
						
	(CONTINUED ON NEXT PAGE)





							
ORDER

A disability rating in excess of 10 percent for pes planus is 
denied.




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


